J-S08001-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    DUSTIN MICHAEL LEESE

                             Appellant               No. 1109 MDA 2020


         Appeal from the Judgment of Sentence entered July 20, 2020
                 In the Court of Common Pleas of York County
              Criminal Division at No: CP-67-CR-0002418-2018


BEFORE: STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                             FILED MAY 12, 2021

        Appellant, Dustin Michael Leese, appeals from the judgment of sentence

imposed in the Court of Common Pleas of York County on July 20, 2020,

following denial of his motion to withdraw the Alford1 plea he entered in

relation to a charge of strangulation. 18 Pa.C.S.A. § 2718(a)(1). Appellant

contends the trial court abused its discretion by denying his motion to

withdraw the plea, and further contends his trial counsel was ineffective.

Following review, we affirm.

        As the trial court explained:

        On March 8, 2018, Officer Shaun Goodman of the Northeastern
        Regional Police Department received a call from Lorraine Lewis,
____________________________________________


1 North Carolina v. Alford, 400 U.S. 25 (1970). “[A] person entering an
Alford plea claims innocence, but consents to the imposition of a prison
sentence.” Commonwealth v. Pasture, 107 A.3d 21, 23 n. 1 (Pa. 2014).
J-S08001-21


       who reported that her daughter, Kristina Lewis, was choked and
       raped by her boyfriend. After a video recorded interview with the
       victim, the details of which are unsettling and not germane to the
       issues on appeal, Appellant was charged with Strangulation.

Trial Court Opinion (“T.C.O”), 10/23/20, at 1-2 (footnotes omitted).2

       For reasons not important to the issues before us, the case proceeded

slowly, with several continuances granted. The case was finally scheduled for

trial on January 13, 2020. Prior to that time, the Commonwealth amended

the information, adding charges of rape (forcible compulsion), involuntary

deviate sexual intercourse (“IDSI”) (forcible compulsion), criminal attempt—

IDSI, and sexual assault.3

       The parties appeared for trial on January 13, 2020. As the trial court

explained:

       Both parties indicated they were ready to proceed, and
       prospective jurors were assembled. Prior to voir dire, Appellant
       entered an Alford plea to Count 1 – Strangulation. After a written
       and oral plea colloquy, the court found Appellant’s plea to be
       knowingly and voluntarily entered, and accepted the same.
       Sentencing was scheduled for March 23, 2020 to allow time for a
       presentence investigation.

____________________________________________


2For context, we note that while it appears Appellant and Kristina Lewis were
neither married nor living together at the time of the incident, they had two
young children together.

3  18 Pa.C.S.A. §§ 3121(a)(1); 3123(a)(1); 901(a) and 3123(a)(1); and
3124.1, respectively. Although the docket does not reflect the filing of a
motion to amend the information, the record does memorialize the agreement
between counsel that the Commonwealth would move to amend the criminal
information to add additional charges. Motion for Continuance, 10/30/18, at
¶ 3. A subsequent motion for continuance does list the additional charges.
Motion for Continuance, 10/25/19, at ¶ 1.


                                           -2-
J-S08001-21



T.C.O., 10/23/20, at 2 (footnotes omitted).

      Sentencing was continued to June 1, 2020, pursuant to a Judicial

Emergency stemming from the COVID-19 pandemic. On May 28, Appellant

filed a counseled motion to withdraw his Alford plea and expressed his

interest in proceeding to trial, asserting simply “that he is innocent of all

charges [and] that undersigned counsel was ineffective.” Motion to Withdraw

Plea, 5/28/20, at ¶ 4.    The sentencing hearing was continued to June 30,

2020, so the Commonwealth could respond to the motion. On June 29, 2020,

Appellant’s counsel filed a motion to withdraw as counsel. The court granted

counsel’s motion and continued the hearing on Appellant’s motion to withdraw

his plea to July 20, 2020.

      At the July 20 hearing, “Appellant stated the alleged events ‘didn’t

happen,’ and entering a plea instead of proceeding with the jury trial was

Appellant’s only option because trial counsel failed to ‘bring evidence’ and call

witnesses.”   T.C.O., 10/23/20, at 3 (citing Notes of Testimony (“N.T.”),

7/20/20). The court denied the motion, noting that Appellant “has not laid

out a proper foundation for his motion to withdraw a guilty plea. He simply

asserts he is not guilty.     Under the rules of criminal procedure, simply

asserting that he is not guilty is not sufficient to justify withdrawing [a] guilty

plea.” N.T., 7/20/20, at 8-9. The court proceeded to sentence Appellant to a

term in county prison of one year less one day to two years less two days,




                                       -3-
J-S08001-21


followed by a five-year period of probation, with credit for time served.4 The

court deferred sentencing so Appellant could apply for work release and

continue his efforts to obtain representation through the Public Defender’s

Office.

       On August 18, 2020, Appellant timely filed a counseled notice of appeal.

Although the notice purports to appeal the order denying Appellant’s motion

to withdraw his guilty plea, the appeal is properly taken from his judgment of

sentence. See Commonwealth v. Dreves, 839 A.2d 1122, 1125 n.1 (Pa.

Super. 2003) (en banc). We have corrected the caption accordingly.

       Appellant asks us to consider two issues on appeal:

       A. Whether the trial court abused its discretion when it denied []
          Appellant’s Motion to Withdraw his plea?

       B. Whether [] Appellant’s trial counsel was ineffective for, among
          other things, failing to timely file and properly present his
          Motion to Withdraw his plea and whether this ineffectiveness
          provides fair and just reasons supporting the Motion to
          Withdraw the Plea?

Appellant’s Brief at 6.

       Appellant filed his motion to withdraw his guilty plea prior to sentencing.

       “We review a trial court’s ruling on a pre-sentence motion to withdraw

a guilty plea for an abuse of discretion.” Commonwealth v. Islas, 156 A.3d



____________________________________________


4 Appellant was free on bond after his arrest. However, his bond was revoked
after he was charged with simple assault and harassment stemming from an
incident with one of his children. He subsequently served approximately four
months in prison for which he was given credit at sentencing.

                                           -4-
J-S08001-21


1185, 1187 (Pa. Super. 2017) (citing Commonwealth v. Elia, 83 A.3d 254,

261 (Pa. Super. 2013)).         A pre-sentence withdrawal of a guilty plea is

governed by Pennsylvania Rule of Criminal Procedure 591(A), which provides:

      At any time before the imposition of sentence, the court may, in
      its discretion, permit, upon motion of the defendant, or direct, sua
      sponte, the withdrawal of a plea of guilty or nolo contendere and
      the substitution of a plea of not guilty.

Pa.R.Crim.P. 591(A). “When a trial court comes to a conclusion through the

exercise of its discretion, there is a heavy burden on the appellant to show

that this discretion has been abused.” Commonwealth v. Norton, 201 A.3d

112, 120 (Pa. 2019) (brackets omitted) (quoting Commonwealth v.

Eichinger, 915 A.2d 1122, 1140 (Pa. 2007)). “An abuse of discretion will not

be found based on a mere error of judgment, but rather exists where the trial

court has reached a conclusion which overrides or misapplies the law, or where

the judgment exercised is manifestly unreasonable, or the result of partiality,

prejudice, bias or ill-will.”   Norton, 201 A.3d at 120 (brackets omitted)

(quoting Eichinger, 915 A.2d at 1140). Absent an abuse of that discretion,

an appellate court should not disturb a trial court’s ruling. Id.

      The official comment to Rule 591 provides that, “after the attorney for

the Commonwealth has had an opportunity to respond, a request to withdraw

a plea made before sentencing should be liberally allowed.”         Id. at 126

(quoting Pa.R.Crim.P. 591(A), cmt.). However, a defendant does not have an

absolute right to withdraw a plea.        As our Supreme Court clarified in

Commonwealth v. Carrasquillo, 115 A.3d 1284 (Pa. 2015), “a bare

                                       -5-
J-S08001-21


assertion of innocence is not, in and of itself, a sufficient reason to require a

court to grant” a pre-sentence motion to withdraw. Id. at 1285.

      In Norton, the Court recognized that the “Carrasquillo Court

overruled a relatively long line of precedent which, understandably but

mistakenly, required trial courts to grant presentence motions to withdraw

guilty pleas based upon defendants’ bare assertions of innocence,” holding

instead that “when a defendant files a presentence motion to withdraw a guilty

plea based upon a claim of innocence, the ‘innocence claim must be at least

plausible to demonstrate, in and of itself, a fair and just reason for presentence

withdrawal of a plea.’” Norton, 201 A.3d at 120 (quoting Carrasquillo, 115

A.3d at 1292). “[T]he proper inquiry on consideration of such a withdrawal

motion is whether the accused has made some colorable demonstration, under

the circumstances, such that permitting withdrawal of the plea would promote

fairness and justice.”   Id. at 120-21 (quoting Carrasquillo, 115 A.3d at

1292). While the Carrasquillo Court recognized that the “policy of liberality

remains extant,” that policy “has its limits, consistent with the affordance of

a degree of discretion to the common pleas courts.”         Id. at 121 (quoting

Carrasquillo, 115 A.3d at 1292).        “Thus, the Carrasquillo Court clearly

established that trial courts have the discretion to assess the plausibility of

claims of innocence.” Id.

      When considering the motion to withdraw a guilty plea, “both the timing

and the nature of the innocence claim, along with the relationship of that claim


                                      -6-
J-S08001-21


to the strength of the government’s evidence, are relevant.”        Id.   As the

Supreme Court noted in Carrasquillo, if the defendant provides a fair and

just reason for wishing to withdraw his or her plea, the trial court should grant

it unless it would substantially prejudice the Commonwealth. Carrasquillo,

115 A.3d at 1287. “‘[P]rejudice,’ in the withdrawal of a guilty plea context,

requires a showing that due to events occurring after the plea was entered,

the Commonwealth is placed in a worse position than it would have been had

trial taken place as scheduled.” Commonwealth v. Blango, 150 A.3d 45,

51 (Pa. Super. 2016) (citation omitted). Importantly, the defendant may not

directly contradict statements made under oath at the time of the plea, such

as that he was entering into the plea voluntarily. See, e.g., Commonwealth

v. Pier, 182 A.3d 476, 480 (Pa. Super. 2018).

      As we review the trial court’s exercise of discretion in the instant case,

we are cognizant that the trial court’s findings of fact and credibility

determinations are binding on this Court, if they find support in the record.

See Commonwealth v. Myers, 722 A.2d 649, 652 (Pa. 1998). And, again,

when a trial court exercises its discretion in denying a presentence motion to

withdraw a guilty plea, an appellant bears “a heavy burden . . . to show that

this discretion has been abused.” Norton, 201 A.3d at 120 (citation omitted).

      It is important to keep in mind that Appellant is not seeking to withdraw

a “typical” guilty plea. Rather he seeks to withdraw an Alford plea. As our

Supreme Court noted in Pasture:


                                      -7-
J-S08001-21


      In Alford, the U.S. Supreme Court explained that most guilty
      pleas consist of an express admission of guilt and the plea of nolo
      contendere is regarded as a tacit admission of guilt. When a
      criminal defendant is unable or unwilling to admit to participating
      in acts constituting a crime, but the record contains strong
      evidence of guilt, the defendant may conclude that a guilty plea is
      in his or her best interests. Alford, 400 U.S. at 37, 91 S.Ct. at
      167. Thus, a person entering an Alford plea claims innocence,
      but consents to the imposition of a prison sentence.

Pasture, 107 A.3d at 23 n. 1. As this Court observed in Commonwealth v.

Snavely, 982 A.2d 1244 (Pa. Super. 2009):

      An Alford plea is a nolo contendere plea in which the defendant
      does not admit guilt but waives trial and voluntarily, knowingly
      and understandingly consents to the imposition of punishment by
      the trial court. [Alford, 400 U.S.] at 37. Provided the record
      reflects a factual basis for guilt, the trial court may accept the plea
      notwithstanding the defendant's protestation of innocence. Id.
      Typically, as in the present case, a defendant is exchanging his
      plea for a reduced sentence or reduced charges.

Id. at 1244 n. 1 (citation omitted).

      In his motion to withdraw, Appellant simply asserts “that he is innocent

of all charges.” Motion to Withdraw Plea, 5/28/20, at ¶ 4. That is no different

from the stance he took on January 13, 2020, when he accepted an Alford

plea rather than proceed with his trial. Facing possible consecutive sentences

totaling “more than 10 to 20 years,” in the trial court’s estimation, see N.T.,

1/13/20, at 2, he entered his Alford plea, agreeing with the trial court’s

assessment that “while you’re not admitting guilt[], you’re agreeing that you

got a good offer and that offer is enough to allow you to enter this plea[.]”

Id. at 4-5. Appellant has failed to make—as required under Norton—any

“colorable demonstration, under the circumstances, such that permitting

                                       -8-
J-S08001-21


withdrawal of the plea would promote fairness and justice.” Norton, 201 A.3d

at 120-21.

      The trial court also properly considered the potential prejudice to the

Commonwealth that would result if Appellant were permitted to withdraw his

plea. The trial court determined:

      Per the Commonwealth’s Response to Defendant’s Motion to
      Withdraw Guilty Plea, the victim was ready and willing to proceed,
      and available and on call to testify in Appellant’s jury trial. After
      Appellant’s request to withdraw his plea, the victim became
      unwilling to cooperate further and informed the Commonwealth
      she felt the process was taking too long and family members were
      pressuring her to not move forward any further. For those
      reasons, the Commonwealth stated that a withdrawal of
      Appellant’s plea would cause a substantial hardship to the
      Commonwealth.

T.C.O., 10/23/20, at 10.

      Based on our review of the record, we discern no abuse of discretion on

the part of the trial court in denying Appellant’s motion to withdraw his Alford

plea. Therefore, Appellant’s first issue fails.

      Appellant next argues trial counsel ineffectiveness. As the trial court

recognized, in Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002), our

Supreme Court “adopted a general rule that claims of ineffectiveness should

not be considered on direct appeal, but rather should be deferred to collateral

proceedings.” T.C.O., 10/23/20, at 13 (citing Grant, 813 A.2d at 738). While

the Supreme Court has since recognized certain exceptions to the general

rule, no exception applies in the instant case. To his credit, Appellant does

not attempt to assert any exception and “does not necessarily disagree” with

                                      -9-
J-S08001-21


the trial court’s conclusion that any ineffectiveness argument is premature.

Appellant’s Brief at 37. Instead, Appellant has presented an ineffectiveness

argument and asks this Court “to view these claims as support for his

contention that he offered fair and just reasons to withdraw his plea.” Id.

Recognizing that Appellant sought to withdraw his plea on the bare assertion

he was innocent of all charges, we decline to view his premature

ineffectiveness claims in that light.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/12/2021




                                        - 10 -